Exhibit 10.8

CRUDE OIL TRANSPORTATION AGREEMENT

The following shall constitute an agreement by and between Banner Pipeline
Company, LLC, a wholly owned subsidiary of Continental Resources, Inc. (CLR
herein) and Banner Transportation Company LLC (Banner herein) whereby CLR agrees
to utilize the transportation, gathering, and other services provided by Banner
as set forth below:

WHEREAS Banner owns and operates a pipeline gathering and transportation system
generally located in Townships 22-25N, and Ranges 52-57E, in Richland County,
Montana (the “Gathering System”); and

WHEREAS CLR desires (i) to deliver into and transport crude oil through the
Gathering System and (ii) to deliver via non-pipeline methods and unload crude
oil at Banner’s Albin Station located in Section 25-T24N-R56E, Richland County,
Montana (“Albin Station”) and (iii) to deliver via non-pipeline methods and
unload crude oil at Banner’s Vaira Station located in Section 3–T24N-R54E,
Richland County, Montana (“Vaira Station”); and

WHEREAS Banner wishes to provide the requested crude oil transportation,
gathering, and other services over its system and at its Albin Station and Vaira
Station and to provide these services under the following terms and conditions:

NOW THEREFORE, IN CONSIDERATION OF the mutual covenants and agreements herein
contained, the parties agree as follows

A. PIPELINE TRANSPORTATION:

 

SERVICE:

Banner shall connect onto its Gathering System and accept delivery of crude oil
at mutually acceptable connection points for each lease, well or facility
identified on Exhibit “A” attached hereto and incorporated herein by reference.
All such crude oil shall be transported in the Gathering System pursuant to CLR
instructions at either a delivery point at Banner’s Albin Station and delivered
into Plains Pipeline L.P. facilities at Lone Tree, Montana or a delivery point
at Banner’s Vaira Station and delivered into Bridger Pipeline Company’s pipeline
for the account of CLR.

 

QUANTITY: Crude oil volumes made subject to this agreement for gathering and
transportation include but are not limited to production from the list of
leases, wells and properties attached hereto as Exhibit “A”.

 

PRICE: CLR shall pay to Banner an amount equal to $1.04/barrel for crude oil
delivered to CLR’s account at Albin Station and delivered into Plains Pipeline
L.P. facilities at Lone Tree, Montana or delivered into Bridger Pipeline
Company’s facilities at Vaira Station. Payment by CLR shall be made in response
to detailed invoices from Banner which may be sent no more frequently than once
per month.

 

LINE LOSS: The price agreed to be paid above includes compensation for any and
all line loss that may be experienced in the gathering or transporting of the
crude oil contemplated herein. In no event will additional charges be made to
CLR to compensate Banner for line loss regardless of how described or
classified.

 

LINE FILL: CLR agrees to provide its pro rata share of barrels of crude oil for
line fill required for operation of the Gathering System. Such line fill may be
withdrawn from the Gathering System within (30) days after termination of this
agreement.

B. NON-PIPELINE/TRUCKED TRANSPORTATION:

 

SERVICE: Banner hereby agrees to unload and accept into its facilities at its
Albin Station or Vaira Station as designated by CLR for CLR’s account crude oil
from the leases, wells or facilities identified or listed on Exhibit “B”
attached hereto and incorporated herein by reference. It is anticipated that all
such crude oil shall be transported by means other than through the Gathering
System to either Albin Station or Vaira Station.

 

QUANTITY: Crude oil volumes made subject to this agreement for non-pipeline
delivered crude oil include but are not limited to production from the list of
leases, wells and properties attached hereto as Exhibit “B”.

 

PRICE: CLR shall pay to Banner an amount equal to $0.10/barrel of crude oil
delivered for its account to Albin Station or Vaira Station by non-pipeline
means. Payment by CLR shall be made in response to detailed invoices from Banner
which may be sent no more frequently than once per month.

C. ADDITIONAL PROVISIONS:

 

TERM: The term of this Agreement (the “Term”) shall commence on July 1, 2007,
and shall continue month to month until terminated. This Agreement is terminable
by either party upon thirty (30) days written notice delivered pursuant to the
contact information provided below.

 

INDEMNITIES: Banner shall be liable to and indemnify, defend and hold CLR, its
affiliates and their respective officers, directors, employees, agents and
consultants, harmless from and against any and all claims, demands, causes of
action, losses and penalties (including, without limitation, attorney’s fees) in
any way related to the design, construction, operation, maintenance, ownership,
repair, disconnection and removal of the Gathering System or other facilities
relating thereto or the Albin Station, Vaira Station, or its truck unloading
facilities (including, without limitation, all environmental liability), except,
and to the extent that, such claims, demands, causes of action, losses and
penalties are resulting from or attributable to CLR’s gross negligence or
willful misconduct. This provision shall survive termination of this agreement.

 

EXPANSION OF SCOPE:

The parties recognize that the list of properties attached hereto and covered
hereby may change as CLR’s regional business expands. The list of properties
covered hereby may be expanded, altered or amended by written consent executed
by the parties.

 

AUDIT RIGHTS: Each party shall have the right at all reasonable times, upon
written request, to audit all records of the other party pertinent to this
agreement to verify such party’s compliance with the terms and conditions of
this agreement. Notwithstanding the foregoing, each party shall be entitled to
protect the confidentiality of all information it considers proprietary. If any
audit conducted pursuant to this section reveals that there was an inaccuracy or
omission in the invoices submitted under this agreement, the parties shall,
within ten (10) days of a request by either party therefore, meet to discuss the
adjustments and/or payments that would be necessary to correct such inaccuracy
or omission; provided, however, that no adjustments and/or payment shall be made
with respect to any inaccuracy or omission first alleged after the second
anniversary of the date of the invoice containing such inaccuracy or omission.

 

NOTICES: Any notice to be given under this agreement shall be in writing and
shall be deemed to have been given to the party to whom it is addressed on the
date presented in person or 3 days following the date of mailing if sent by
prepaid first class mail or, if delivered via facsimile transmission, 4 hours
following the time of transmission of such facsimile provided such deemed
receipt is within normal business hours of the recipient party, failing which
such notice will be deemed to have been received at the commencement of the next
following business day. Any notice to be given shall be given in accordance with
the following particulars or such other particulars of which a party shall have
notified the other:

CLR:

Banner Pipeline Company, LLC.

302 N. Independence

P. O. Box 1032

Enid, Ok 73702



--------------------------------------------------------------------------------

Attention: Mark Monroe

Telephone: (580) 249-4538

Facsimile: (580) 242-4703

BANNER:

Banner Transportation Company, LLC

P.O. Box 3886

Enid, OK 73702

Attention: Harold Hamm

Telephone: (580) 548-5130

Facsimile: (580) 242-4703

 

PERFORMANCE INTERRUPTION:

The parties hereto shall be excused from the performance of their obligations
hereunder, except the obligation to make monetary payments, when and to the
extent that such performance is delayed by fire, explosion, act of God, strike,
labor dispute or other industrial disturbance, storm, lightening, earthquake,
civil disturbance or any other cause not within the reasonable control of the
party claiming a suspension, provided that such party shall give notice to the
other party, stating full particulars of such event, as soon as possible after
the occurrence thereof, and shall as far as possible, remedy such situation with
all reasonable dispatch, provided that nothing herein shall be construed to
require a party to settle a labor dispute. For greater certainty, lack of
governmental approvals resulting from a failure to make application in a timely
manner shall not excuse a party from performance hereunder.

 

INVALIDITY: If any provisions of this agreement are invalid under any applicable
statute or rule of law, they are to that extent, omitted, but the remainder of
this Agreement shall continue to be binding upon the parties hereto.

 

ASSIGNMENT: Neither party may assign this agreement without the prior written
consent of the other party.

 

WAIVER: The waiver by either party of any default or breach of this agreement by
the other party shall not bar such party from its right to enforce this
agreement in the event of any subsequent default or breach.

 

BINDING: This agreement shall be binding upon and shall inure to the benefit of
the successors and permitted assigns of the parties.

 

LAW: This agreement shall be governed by and construed, interpreted and enforced
in accordance with the laws of the State of Oklahoma without giving effect to
the principles of conflicts of laws thereof. Each of the parties hereto hereby
irrevocably consents and submits to the exclusive jurisdiction of the courts of
the State of Oklahoma for the purposes of any controversy, claim, dispute or
action arising out of or related to this agreement, and hereby waives any
defense of an inconvenient forum and any right of jurisdiction on account of his
place of residence or principal place of business. The substantially prevailing
party in any such controversy, claim, dispute or action shall be entitled to
recover reasonable attorneys’ and expert witness’ fees.

 

ENTIRETY: This agreement constitutes the entire agreement between the parties
hereto pertaining to the transportation of crude oil on the Gathering System or
delivery of crude oil to the Albin Station or Vaira Station, and this agreement
shall govern in respect of all matters referred to herein and wholly replaces
and supersedes any and all previous agreements, understandings, negotiations and
discussions, whether oral or written, of the parties hereto pertaining to the
transportation or delivery of crude oil to said facilities.

IN WITNESS WHEREOF, the parties hereto have signed and delivered this Crude Oil
Transportation Agreement this 11th day of July, 2007.

 

BANNER PIPELINE COMPANY, LLC.

/s/ Mark Monroe

By:

 

Mark Monroe

Title:

 

President, Continental Resources, Inc.

 

Member

 

BANNER TRANSPORTATION COMPANY, LLC

/s/ Harold Hamm

By:

 

Harold Hamm

Title:

 

Member



--------------------------------------------------------------------------------

EXHIBIT “A”

Leases to be shipped on Gathering System to Banner’s Albin Station and Vaira
Station

 

     1       ALICE 1-21H      2       ALMA 1-25H      3       ARDELLE 1-10H     
4       AUDREY 1-6H      5       BETTYE 1-26H      6       BUTKA 1-5H      7   
   CARDA 1-28H      8       CHERRY 1-20H      9       CLAYTON 1-20H      10   
   CONSTANCE 1-7H      11       CONSTANCE 2-18H      12       DOROTHY 1-4H l   
  13       EARL 1-24H      14       ELAINE 1-5H      15       GOSS 34-26H &
2-26H      16       HANNA 1-31H      17       HILL 1-36H      18       JEANNETTE
1-14H      19       JOYCE 13-5      20       JULIE 1-34H      21       JUNE 1-8H
     22       KAREN 1-10H      23       KIM 1-12H      24       KLASNA      25
      LAZY D 1-9H      26       LINNEA 1-13H      27       LUCILLE 1-27      28
      MARGARET 2-15H      29       MARGARET 44-15H      30       MARLA 1-35H   
  31       MARLYS 1-34H      32       MONDALIN 1-10H      33       MULLIN 1-31H
     34       PAULA 1-7      35       PREVOST 1-9H      36       REIMANN 1-26H
     37       RITA 1-30H      38       STACI 1-11H      39       STONEY BUTTE
FARM 1-17      40       STONEY BUTTE FARM 2-8      41       SWENSEID 1-9H     
42       THOMAS 1-22H      43       TONI      44       TWYLA 1-31H      45      
WINTERS 1-26H

 

 



--------------------------------------------------------------------------------

EXHIBIT “B”

Leases for non-pipeline delivery and unloading at Banner’s Albin Station and
Vaira Station, all from Richland County Montana:

 

  AZALEA 1-6H   BABKA 1-12H   BARBARA 1-21H   BETTSYE 1-8H   BIG SKY 1-35H  
BOLES 1-33H   CANDEE 1-18H & 2-18H   CHARLOTTE TANK BATTERY   DAVID 1-17H   ELM
1-12H   HANNA 1-31H   HANNA 2-31H   HANRAHAN TANK BATTERY   HELEN 1-19H   JEAN
PIERRE 1-2H   KATHERINE 1-15H   MILLICENT 1-5H   NOLA 1-22H   ROGNAS 1-22H  
SORENSON 14-6H   STONEY BUTTE FARM 2-8H   TAMMY 1-8H   THELMA 1-23H  
TIMBERCREEK 1-16H